BYBEE, Circuit Judge,
dissenting:
Appellant Victor Podgorney seeks yet a third opportunity to plead his disability benefits claim before the Social Security Administration (“SSA”). The majority accommodates him by holding that Appellant’s benefits claim must be remanded “to allow [SSA] to properly 'consider medical documents,” pertaining to the Department of Veteran’s Affairs’ (“VA”) decision to rate Appellant disabled, that were “omitted from the administrative record.” Maj. Op. at-. I disagree with the majority because I believe that Appellant has had a full and fair hearing on his claims. First, every medical document supporting the VA’s decision—including Appellant’s VA medical files—is included in the administrative record, and there is no evidence that the administrative law judge in this case did not examine the whole record when he denied Appellant’s benefits claim. Second, the only documents omitted from the administrative record are letters informing Appellant of the VA’s determination that he was disabled under its—not SSA’s—standards, and those letters are not material in light of the fact that the administrative record contains all the underlying medical documents that the VA could have relied on in making its determination. And third, the record readily establishes that the ALJ both considered the so-called missing documents and rejected their contents as “conclusory in nature” and not “adequately reflecting] the evidence of record.” There is no reason to remand this case for yet another hearing.
As the ALJ’s decision is supported by substantial evidence, I would affirm the decision of the district court in full. I respectfully dissent.